Title: To James Madison from William Cooke (Abstract), 28 March 1805
From: Cooke, William
To: Madison, James


28 March 1805, Darien. “Under date of the 20th. of Novr. last I took the liberty of addressing you, from New York. & of forwarding to you, Original Documents, together with their translations. in an important Case; on which I am Compeled to Appeal to the Supreme Council of Madrid for Justice. I suplicated you, to be pleased, to deposit in the office of your department, the Translations, and to have the goodness to forward the Original Documents to the American Minister at Madrid—in order, that they might be laid before the Supreme Council there for their Decision. Permit me now to implore of you the goodness to say, if this my request, has been Complied with. At the same time, I took the liberty to inform you, of the steps I had taken, in order, to obtain a Decision on my Case, against the Intendant General, in consequence of the kind letter, you were pleased to Write to the Governor of Cuba, in my behalf. and of the reply, and assurances given by him, in consequence of said letter. After having taken these steps—I did not know, what others might be proper, until you should be pleased to inform me what they ought to be. As I have not had the Honor, of receiving any answer from you; I have experienced rather a Painfull suspense; lest my request might not have been altogether proper. Presuming that the Recess of Congress, will afford you a little leisure. I humbly implore you, to do me the favor, to address a few lines to me—at this place, giving me your Answer, and advice on the preceeding points.”
 